Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to systems for supplying a plurality of vessels, classified in G01N 2035/0465.
II. Claim 20, drawn to methods for supplying a plurality of vessels, classified in G01N 2035/0406.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the claimed system of Invention I can be used to supply a plurality of foodstuffs.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or 
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries);  and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Chrystal Tomblyn on 2/25/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Status
Claims 1-20 are pending, with claims 1-19 being examined, and claim 20 deemed withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In numerous instances throughout the instant Specification, "wherein the feed" is recited, without any text following that describes the feed. This appears in, e.g., [0005] of the instant Specification. It appears that these statements should be deleted.  
Appropriate correction is required.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
	Claim 1, Ln. 8 recites, "wherein the feed", without any text following that describes the feed. It appears that this text should be deleted.
	Claim 11, Lns. 5-6 recites, “the next step the series”, which is grammatically incorrect. It appears this should read, “the next step in the series”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the specification is not enabling in regards to the at least one angled corner element being positioned at a convergence of the A-side, B-side, a front side, and a back side of the feed bin. The at least one angled corner element is discussed in [0024], [0040], and [0064] of the instant Specification, as well as Fig. 2, but is silent on how the at least one angled corner element is at the convergence of all four sides, and additionally, how a convergence can occur at four sides simultaneously. Therefore, the examiner is unsure of how the angled corner element is positioned in relation to the A-side, B-side, front side, and back side.
	It is believed that undue experimentation would be required because:

	(b) There is no direction or guidance presented in the specification or drawings for the specific angled corner element. The specification does not go into detail in [0024], [0040], and [0064] of the instant Specification, as well as Fig. 2, as to how the angled corner element is at the convergence of the four sides; 
	(c) There is an absence of working examples concerning the angled corner element. 
	That is, the factors described in In re Wand have been fully considered and are specifically addressed as follows:
	(A) The breadth of the claims; (B) The nature of the invention (it is unclear and difficult to envision how a corner element can be located at a convergence of four sides); (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art (the level of predictability in the art is low to achieve the full scope of the claimed invention, because the limited guidance provided in the specification for the broad limitation of an angled corner element that is located at a convergence of four sides would require extensive testing to arrive at the claimed device); (F) The amount of direction provided by the inventor (the instant Specification and Figures do not go into any detail on how the angled corner element can be 
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, Ln. 3 recites “the transporter”. However, claim 5 depends on claim 1, which refers to at least one transporter. Therefore, it is unclear which transporter is being referred to 
Claim 9 recites, “at least one angled corner element positioned at a convergence of the A-side, B-side, a front side, and a back side of the feed bin”. However, it is unclear how a convergence can occur at four sides simultaneously. Further, it is unclear if the angled corner element needs to be a single element that needs to be at all convergences simultaneously, if the angled corner element can be multiple elements that are each at one of the convergences, if the angled corner element need only be located in at least one of the convergences, or if the angled corner element has another different potential configuration. Further clarification is required.
Claim 11 recites, “each riser is configured to: (i) lift each of the plurality of vessels from the bottom surface of the feed bin to an elevation stage adjacent to the edge of the next step of the at least one transporter…(ii) return back to the bottom surface of the feed bin…”. However, it is unclear from these limitations if each riser goes to the bottom surface of the feed bin, or if each riser only needs to go between the ledge of its own step and the ledge of the next step, with the lowermost riser going between the bottom surface of the feed bin and the ledge of the next step in order to satisfy the claim. Further, if each riser does go to the bottom surface of the feed bin, it appears that this would cause vessels to fall to the bottom surface of the feed bin, affecting the operability of the device. Further clarification on the path of each riser and ledge is required.
Claim 11, Ln. 4 recites “that ledge”. However, it is unclear if this limitation is referring to the ledge of the step, or the ledge of the next step previously recited in Claim 11. For purposes of compact prosecution, the limitation has been examined as “the ledge of the next step”.
Claim 12, Ln. 2 recites “the transporter”. However, claim 12 indirectly depends on claim 1, which refers to at least one transporter. Therefore, it is unclear which transporter is being referred to here. For purposes of compact prosecution, the above limitation has been examined as “the at least one transporter”.
Claim 15, Ln. 2 recites “the transporter”. However, claim 15 indirectly depends on claim 1, which refers to at least one transporter. Therefore, it is unclear which transporter is being referred to here. For purposes of compact prosecution, the above limitation has been examined as “the at least one transporter”.
Claim 18, Lns. 2-3 recite, “…configured to control at least in part tubes that enter and exit the feed bin”. However, Claim 1, which Claim 18 depends on, does not refer to any tubes. Therefore, the above limitation lacks sufficient antecedent basis. For purposes of compact prosecution, the above limitation has been examined as, “…configured to control at least in part a set of tubes that enter and exit the feed bin”.
Claims 6-8, 13, 14, 16, and 17 are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10, 11, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedrazzini (US Pub. No. 2014/0318927; already of record on the IDS received 2/25/2021).

Regarding claim 1, Pedrazzini discloses a system for supplying a plurality of vessels ([0011]). The system comprises: 
	a feeding unit configured to supply a plurality of vessels to at least one exit position, wherein each of the plurality of vessels is configured to hold a sample (see Fig. 1 below), 

    PNG
    media_image1.png
    536
    802
    media_image1.png
    Greyscale

	and wherein the feeding unit comprises: 
	(i) a feed bin comprising a bottom surface, a substantially open top, a front side, a back side, an A-side, and a B-side, and configured to feed each of the plurality of vessels from an entry position at the top of the feed bin to at least one edge position of the bottom surface (see Fig. 1 at hopper 3 and recruiting device 2 on edge of hopper 3 for conveying test tubes 1); 
	(ii) at least one transporter positioned on at least one of the A-side or the B-side of the feed bin and configured to receive each of the plurality of vessels from the at least one edge position and transport each of the vessels to at least one transfer point (see Fig. 1 at recruiting device 2 on hopper 3); and 
(see Fig. 1 at positioning device 4 comprising transfer belts for carrying test tubes 1).

Note: The instant Claims contain a large amount of functional language (ex: “configured to feed”, “configured to receive”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Pedrazzini discloses the system of claim 1, wherein the plurality of vessels comprise a biological sample tube that is cylindrical in shape and comprises a cap (the vessels are not positively recited. However, Pedrazzini teaches a cylindrical test tube having a cap in [0003], [0011], Fig. 1 at test tube 1).

Regarding claim 3, Pedrazzini discloses the system of claim 1, wherein each of the plurality of vessels range from 75 to about 125 mm in length and about 16 mm in diameter (the vessels are not positively recited. However, Pedrazzini teaches test tubes that have a diameter of 13 to 16 mm in [0027]. Further, Fig. 1 appears to show that the apparatus is capable of holding test tubes having a length of 75 to about 125 mm in length).

Regarding claim 4, Pedrazzini discloses the system of claim 1, wherein an operating path of the at least one transfer belt is substantially perpendicular to a direction of advancement of the at least one transporter (see [0027], Figs. 1 and 5 at path of recruiting device 2 substantially perpendicular to path of belts 15, 16 in positioning device 4).

Regarding claim 5, Pedrazzini discloses the system of claim 1, wherein the feed bin further comprises an interior slope at a convergence of the A-side and B-side with the bottom surface of the feed bin, wherein the interior slope is configured to direct each of the vessels toward the at least one transporter (see Fig. 1 at hopper 3 having an interior slope at convergence of A-side and B-side with bottom surface of the hopper).

Regarding claim 10, Pedrazzini discloses the system of claim 1, wherein the at least one transporter comprises a series of steps configured to individually transfer each of the plurality of vessels from one step to the next step in the series ([0025], see Figs. 3, 4 at movable combs 12 that recruit test tubes 1 from hopper 3 and move them upwards onto fixed combs 11 above them).

Regarding claim 11, Pedrazzini discloses the system of claim 10, wherein each step comprises a ledge and riser ([0025], see Figs. 3-4 at fixed combs 11 and movable combs 12), wherein each riser is configured to: (i) lift each of the plurality of vessels from the bottom surface of the feed bin to an elevation stage adjacent to the ledge of the next step of the at least one transporter ([0025], see Figs. 3-4 at movable combs 12 moving upward to place vessels on fixed combs 11 above them); (ii) transfer each vessel to the ledge of the next step ([0025], see Figs. 3-4 at movable combs 12 moving upward to place vessels on fixed combs 11 above them), and (iii) return back to the bottom surface of the feed bin ([0025], see Figs. 3-4 at movable combs 12 moving downward after placing vessels on fixed combs 11 above them); and wherein a height of the elevation stage is greater than a height of the ledge of the next step in the series ([0025], see Fig. 4 at movable comb 12 located above fixed comb 11. For movable comb to be placed on fixed comb 11, the height of the elevation stage must be greater than the height of the ledge of the next step in the series).

Regarding claim 14, Pedrazzini discloses the system of claim 11, wherein each ledge and each riser are each configured to hold more than one vessel in a horizontal and longitudinally tandem fashion parallel to the A-side and B-side of the feed bin (see Figs. 1, 3-4, the fixed and movable comb system 11, 12 of recruiting device 2 appears capable of holding more than one vessel n a horizontal and longitudinally tandem fashion parallel to the A-side and B-side of the feed bin).  

Regarding claim 15, Pedrazzini discloses the system of claim 11, wherein the ledge and the riser of each step are configured to bevel away from the feed bin toward the back of the at least one transporter (see Figs. 3-4 at ledge and riser of fixed and movable comb system, 11, 12 of recruiting device 2).

Regarding claim 19, Pedrazzini discloses the system of claim 1, wherein each the plurality of vessels includes more than one identifying parameter (the vessels are not positively recited. However, Pedrazzini teaches in [0041] that test tubes can be identified by recognizing devices) and wherein the system is configured to feed the plurality of vessels in a random nature and balance a loading of a subsequent system being supplied (the system appears to be capable of feeding the plurality of vessels in a random nature and balance a loading of a subsequent system that is supplied).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrazzini in view of Faehnrich et al. (Translation of DE Pub. No. 4301131; hereinafter Faehnrich).

Regarding claim 6, Pedrazzini discloses the system of claim 5. Pedrazzini further discloses the bottom surface of the feed bin and the at least one transporter (see Claim 1 at Pedrazzini teaching bottom surface of feed bin and at least one transporter in Fig. 1). 
	Pedrazzini fails to explicitly disclose that the bottom surface of the feed bin comprises a wedge configured to direct the plurality of vessels to an edge of the bottom surface of the feed bin and onto the at least one transporter.
(Faehnrich Pg. 1 1st Para.). Faehnrich teaches a bottom surface comprising a wedge located near the center of the bottom surface of a feed bin and configured to direct a plurality of vessels to an edge of a bottom surface of the feed bin and onto a transporter (Faehnrich; Pg. 2 4th Para., the device has an inclined bottom for circulation of sleeves that results in a particularly effective circulation of sleeves, Pg. 3 2nd Para., inclined region 12 has ridges 13 to both sides and is inclined, see Figs. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom surface of the feed bin and the at least one transporter in the system of Pedrazzini so that the bottom surface of the feed bin comprises a wedge located near the center of the bottom surface of the feed bin and configured to direct the plurality of vessels to an edge of the bottom surface of the feed bin and onto the at least one transporter as in Faehnrich, as Faehnrich teaches that a bottom surface having a wedge shape will result in a particularly effective circulation of sleeves (Faehnrich; Pg. 2 4th Para., Pg. 3 2nd Para.).

Regarding 7, modified Pedrazzini discloses the system of claim 6. Modified Pedrazzini further discloses that the wedge is located near the center of the bottom surface of the feed bin and is configured to direct the plurality of vessels to both the A-side and B-side of the feed bin (see Claim 6 above at Faehnrich teaching the wedge being located near the center of the bottom surface of the feed bin in Pg. 2 4th Para., Pg. 3 2nd Para., Figs. 1-3, the apparatus of modified Pedrazzini appears capable of directing the plurality of vessels to both the A-side and B-side of the feed bin).

Regarding claim 8, modified Pedrazzini discloses the system of claim 7. Modified Pedrazzini further discloses that a distribution of the plurality of vessels is substantially balanced, such that the feed bin directs approximately one-half of the plurality of vessels to the A-side of the feed bin and approximately one-half of the plurality of vessels to the B-side of the feed bin (the apparatus of modified Pedrazzini appears capable of distributing the plurality of vessels such that approximately one-half of the plurality of vessels are directed to the A-side of the feed bin and approximately one-half of the plurality of vessels are directed to the B-side of the feed bin).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrazzini in view of Mizuki (US Pub. No. 2017/0152109; already of record on the IDS received 2/25/2021).

Regarding claim 9, Pedrazzini discloses the system of claim 1. Pedrazzini further discloses the feed bin having an A-side, B-side, a front side, and a back side (see Claim 1 above at Fig. 1).
	As best understood, Pedrazzini fails to explicitly disclose that the feed bin further comprises at least one angled corner element positioned at a convergence of the A-side, B-side, a front side, and a back side of the feed bin, and the angled corner has a slope of at least 45 degrees relative to one of the A-side, B- side, front side, or back side.
	Mizuki is in the analogous field of container supply units (Mizuki [0001]). As best understood, Mizuki teaches a feed bin that comprises at least one angled corner element (Mizuki; [0074]-[0075], see Fig. 1 at container guide auxiliary members 41a, 41b and 42a,b, which are sloped at greater than 45 degrees relative to a front of the feed bin). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feed bin having an A-side, B-side, a front side, and a back side in the system of Pedrazzini to include an angled corner element positioned at a convergence of an A-side, B-side, a front side, and a back side of the bin, the angled corner having a slope of at least 45 degrees relative to one of the A-side, B- side, front side, or back side as in Mizuki, as Mizuki teaches that this angled corner element will guide vessels into the center of the feed bin (Mizuki; [0074]-[0075], Fig. 1).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrazzini in view of Leroy (GB Pub. No. 2342093).

Regarding claim 12, Pedrazzini discloses the system of claim 11. Pedrazzini further discloses the ledges of the steps and the at least one transporter (see Claim 11 above at [0025], Figs. 3-4, and Claim 1 above at Fig. 1). 
	Pedrazzini fails to explicitly disclose that a depth of the ledges of the steps are configured to decrease through the at least one transporter, with the ledge of a lower step being deeper than the ledge of an upper step.
(Leroy Pg. 1 Lns. 2-3). Leroy teaches depth of ledges that decrease through an at least one transporter with height (Leroy; Pg. 6 Lns. 3-24, the platforms 21, 22, etc. are built stepwise, such that the platforms narrow at each higher level, see Fig. 1 at platforms 21, 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ledges of the steps and the at least one transporter in the system of Pedrazzini such that the depth of ledges decrease through the at least one transporter with height as in Leroy, as Leroy teaches that ledges that narrow with height will enable vessels contained on the ledges to be manipulated at each level (Leroy Pg. 6 Lns. 3-24).

Regarding claim 13, modified Pedrazzini discloses the system of claim 12. Modified Pedrazzini further discloses that the steps are configured to align each of the plurality of vessels in a single file arrangement at the at least one transfer point (see Claim 1 above at Pedrazzini showing vessel in single file at transporter 2 leading to belts in positioning device 4. Further, the steps in the device of modified Pedrazzini is capable of aligning vessels in a single file arrangement).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrazzini in view of Okada et al. (US Pub. No. 2003/0047418; hereinafter Okada).

Regarding claim 16, Pedrazzini discloses the system of claim 15. Pedrazzini further discloses the bevel (see Claim 15 above at Pedrazzini teaching bevel in fixed and movable comb system 11, 12 of Figs. 3-4).
	Pedrazzini fails to explicitly disclose that an angle of the bevel is 5 to 15 degrees.
	Okada is in the analogous field of apparatuses for part delivery (Okada [0001]). Okada teaches an angle of a bevel that is 5 to 15 degrees (Okada; [0024], see Fig. 3 below at conveyor 3 for scooping up parts 1, which is beveled at an angle of approximately 8 degrees). 

    PNG
    media_image2.png
    754
    630
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bevel in the system of Pedrazzini to be at an angle of 5 to 15 (Okada; [0024], Fig. 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrazzini in view of Willenbring et al. (US Pub. No. 2002/0106305; hereinafter Willenbring).

Regarding claim 17, Pedrazzini discloses the system of claim 11. Pedrazzini further discloses each ledge and each riser (see Claim 11 above at [0025], Figs. 3-4 at fixed combs 11 and movable combs 12). 
	Pedrazzini fails to explicitly disclose that each ledge and each riser further comprise a wavy surface configured to align each of the plurality of vessels in a substantially horizontal orientation with a longitudinal axis along the ledge or riser.
	Willenbring is in the analogous field of vessel feeding (Willenbring [0002]). Willenbring teaches a ledge and riser system that comprises a wavy surface configured to align a plurality of vessels in a substantially horizontal orientation with a longitudinal axis along the ledge or riser (Willenbring; [0039], scoopers 4 are attached to an elevator chain 5, [0042], the scooper are shaped in such a way that excess vessels will slide off the scoopers and fall back into the hopper, see Fig. 2 at scooper 4 on elevator chain 5, the scoopers resembling the shape of a wave, and acting as both a ledge and riser). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each ledge and each riser in the system of Pedrazzini so that each ledge and each riser comprises a wavy surface configured to align a plurality of vessels in a substantially horizontal orientation with a longitudinal axis (Willenbring; [0039], [0042], Fig. 2), which can keep a downstream processing unit from being overloaded (Willenbring [0022], the vessels are dispensed one at a time to an automated analyzer).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrazzini in view of Mulet Valles (US Pub. No. 2016/0229642; hereinafter Mulet Valles; already of record on the IDS received 2/25/2021).

Regarding claim 18, Pedrazzini discloses the system of claim 1. Pedrazzini further discloses the feed bin (see Claim 1 above at Fig. 1).

	Pedrazzini fails to explicitly disclose an inspection table adjacent to the feed bin, wherein the inspection table is configured to control at least in part a set of tubes that enter and exit the feed bin.
	Mulet Valles is in the analogous field of supplying containers (Mulet Valles [0001]). Mulet Valles teaches an inspection table adjacent to a feed bin, the inspection table being configured to control at least in part a set of tubes that enter and exit the feed bin (Mulet Valles [0062], transfer station 20 upper control plate 22 prevents containers from being ejected after passing through holdback screen 21, see Figs. 1, 2, 4 at transfer station 20, upper control plate 22, and holdback screen 21 adjacent to hopper 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feed bin of Pedrazzini by including an inspection table adjacent to the feed bin, wherein the (Mulet Valles [0062]).
Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kaneko (US Pub. No. 2012/0171078) teaches a riser that is configured to lift each of the plurality of vessels from a bottom surface of a feed bin, and return back to the bottom surface of the feed bin ([0057]-[0063], [0073], see Fig. 5 at holding plate 21a conveying cuvettes from transfer member 8 upwards to place cuvettes in receiving member 30, after which holding plate 21a revolves around belt 21 and returns to transfer member 8 upon one complete revolution).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798